IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


DENNIS BLOOM,                              :   No. 5 MAL 2020
                                           :
                   Petitioner              :
                                           :   Petition for Allowance of Appeal
                                           :   from the Order of the
             v.                            :   Commonwealth Court
                                           :
                                           :
PENNSYLVANIA STATE ETHICS                  :
COMMISSION,                                :
                                           :
                   Respondent              :


                                    ORDER



PER CURIAM

     AND NOW, this 24th day of June, 2020, the Petition for Allowance of Appeal is

DENIED.